Eberhardt, Judge.
The defendant was convicted of larceny of a brown billfold containing $85 in bills of specified denominations and it appeared from the evidence that the billfold had *57been found on the seat of an automobile in which both she and the prosecutor had ridden; that the driver of the car, who found the billfold on the car seat thinking that it belonged to the defendant, sent it to her by another; that defendant did own a similar brown billfold, and there was no proof as to the contents save that it appeared to have money in it — no witness having looked to see what was in it or to discover any identification, and the defendant asserted that it had indeed been her billfold containing $15, which she had lost while riding in the car. Held:
Submitted May 6, 1968
Decided June 24, 1968.
Casey Thigpen, for appellant.
Thomas A. Hutcheson, Solicitor, for appellee.
The testimony of the prosecutor that he had lost his brown billfold containing the described $85 from his pocket while riding in the automobile and that an orange found with it had also been his was not sufficient to exclude the hypothesis that the billfold may have been that of the defendant, an hypothesis which we cannot say is unreasonable. Cf. Richardson v. State, 27 Ga. App. 319 (108 SE 259).

Judgment reversed.


Felton, C. J., and Whitman, J., concur.